Citation Nr: 1510241	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and mood disorder, not otherwise specified (NOS).

2.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to May 1997 as a member of the Vermont Army National Guard (VTARNG), and on active duty from July 1997 to May 1998.  Following the active duty tours, he remained a member of the VTARNG.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine that in pertinent part denied the benefits sought on appeal. 
Jurisdiction over the Veteran's claims file has remained with the RO in White River Junction, Vermont.

The Veteran testified before the undersigned at a Board hearing at the RO in July 2008 via video conference.  A transcript of the hearing has been associated with his claims folder and reviewed.

In a decision dated in November 2013, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In June 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in June 2014, the Court granted the JMR, vacated the November 2013 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney has requested a Board hearing at the RO via video conference.  The request is timely.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a videoconference hearing as requested before the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

